927 So. 2d 162 (2006)
Hector J. RUIZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1119.
District Court of Appeal of Florida, Third District.
April 26, 2006.
*163 Hector J. Ruiz, in proper person.
Charles J. Crist, Jr., Attorney General, and Jennifer Falcone Moore, Assistant Attorney General, for appellee.
Before FLETCHER, RAMIREZ, and CORTIÑAS, JJ.
CORTIÑAS, Judge.
The defendant, Hector J. Ruiz, appeals from the trial court's order denying his motion for clarification. The defendant filed his motion for clarification requesting that the trial court amend the sentencing orders in his cases to reflect that he should be awarded credit for prison time served prior to his revocation of probation. The trial court denied the motion for clarification, stating that it was "not aware of a Motion for Clarification in the Rules of Criminal Procedure."
However, as the State concedes, the defendant's motion for clarification is, in essence, a motion to correct an illegal sentence and award credit for time served pursuant to Florida Rule of Criminal Procedure 3.800(a). Although the plea and sentencing hearing transcripts demonstrate that the trial court properly awarded credit for time served, the trial court, in its sentencing orders, did not check the box indicating that the defendant is to be awarded credit for time he previously served in prison in the custody of the Department of Corrections. The State concedes that the defendant should be awarded credit for time served.
Accordingly, we remand this matter with instructions that the trial court check the box awarding prison time credit pursuant to section 921.161, Florida Statutes (2005). In so doing, the trial court should not specify the number of days of prison time credit to be awarded.
Reversed and remanded with instructions.